

Exhibit 10.1


Certain immaterial portions of this agreement identified with an [*] have been
excluded from the exhibit pursuant to Item 601(b)(10)(iv) of Regulation S-K
because public disclosure of such portions would likely cause competitive harm
to the registrant.
In addition, pursuant to Instruction 2 to Item 601 of Regulation S-K, the
registrant has omitted the following agreements entered into by the registrant
and wholly-owned subsidiaries of the registrant on April 7, 2020, which are
substantially identical in all material respects to Exhibit 10.1:
•Agreement for Purchase and Sale of Real Property, as amended, among Big Lots
Stores, Inc., Big Lots Inc. and Oak Street Real Estate Capital Fund IV, LP
relating to the registrant’s distribution center located in Columbus, Ohio;
•Agreement for Purchase and Sale of Real Property between Closeout Distribution,
Inc. and BIGTRPA001 LLC relating to the registrant’s distribution center located
in Tremont, Pennsylvania; and
•Agreement for Purchase and Sale of Real Property between CSC Distribution, Inc.
and Oak Street Real Estate Capital Fund IV, LP relating to the registrant’s
distribution center located in Montgomery, Alabama.




--------------------------------------------------------------------------------



AGREEMENT FOR PURCHASE AND SALE
OF REAL PROPERTY


THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this “Agreement”) is made
as of this 7th day of April, 2020 (the “Effective Date”), by and among
BIGDUOK001 LLC, a Delaware limited liability company (“Buyer”), and DURANT DC,
LLC, an Ohio limited liability company (“Seller”).
FOR AND IN CONSIDERATION OF THE MUTUAL PROMISES SET FORTH HEREIN AND OTHER GOOD
AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY
ACKNOWLEDGED, AND INTENDING TO BE LEGALLY BOUND, THE PARTIES HERETO AGREE AS
FOLLOWS:
Section 1. Terms and Definitions.
The terms listed below shall have the respective meaning given them as set forth
adjacent to each term.
(a)“Anti-Money Laundering and Anti-Terrorism Laws” has the meaning ascribed to
such term in Section 11(m) hereof.
(b)“Applicable Paydown Amount” shall mean (i) if, as of the Closing hereunder,
all Other PSA Closings have occurred previously or are occurring concurrently
with the Closing hereunder, an amount sufficient to pay down all amounts
borrowed under Guarantor’s Credit Facility, such that, following such paydown,
the outstanding principal balance under Guarantor’s Credit Facility is Zero and
No/100 Dollars ($0.00), or (ii) if any Other Closing has not occurred previously
and does not occur concurrently with the Closing hereunder, an amount equal to
the product of (x) the outstanding principal balance under Guarantor’s Credit
Facility immediately prior to the earliest of the Closing and each Other PSA
Closing, multiplied by (y) a fraction, (A) the numerator of which is equal to
the sum of the Purchase Price plus the aggregate “Purchase Prices” (as defined
in the applicable Other PSAs) under each Other PSA with respect to which the
Other Closing occurs concurrently with the Closing hereunder, and (B) the
denominator of which is equal to the sum of the Purchase Price plus the
aggregate “Purchase Prices” (as defined in the applicable Other PSAs) under all
Other PSAs.
(c)“Business Day” or “business day” means any day other than Saturday, Sunday or
any federal legal holiday.
(d)“Buyer’s Notice Address” shall be as follows, except as same may be changed
pursuant to Section 15 hereof:
c/o Oak Street Real Estate Capital, LLC
125 S. Wacker Drive, Suite 1220
Chicago, Illinois 60606
Attn: James Hennessey
Email: hennessey@oakstreetrec.com





--------------------------------------------------------------------------------



With a copy to:


Kirkland & Ellis LLP
300 N. LaSalle Street
Chicago, Illinois 60654
Attn.: David A. Rosenberg
Email: david.rosenberg@kirkland.com


(e)“Closing” shall mean the consummation of the transactions contemplated by
this Agreement.
(f)“Closing Date” shall mean the actual date of Closing, as provided in Section
10 hereof.
(g)“Claim Cap” has the meaning ascribed to such term in Section 9(f) hereof.
(h)“Code” has the meaning ascribed to such term in Section 11(l) hereof.
(i)“Demand” has the meaning ascribed to such term in Section 8(b) hereof.
(j)“Earnest Money” shall mean [*] (together with all interest accrued thereon).
(k)“ERISA” has the meaning ascribed to such term in Section 11(l) hereof.
(l)“Environmental Laws” has the meaning ascribed to such term in Section 11(j)
hereof.
(m)“Examination Period” shall mean the period beginning on the Effective Date
and extending until 6:00 p.m. (New York, New York time) on June 5, 2020.
(n)“Executive Order” has the meaning ascribed to such term in Section 11(m)
hereof.
(o)“FIRPTA” has the meaning ascribed to such term in Section 11(h) hereof.
(p)“Guarantor” shall mean Big Lots, Inc., an Ohio corporation.
(q)“Guarantor’s Credit Facility” shall mean Guarantor’s revolving credit
facility evidenced by that certain First Amended and Restated Credit Agreement
dated as of August 31, 2018, by and among Big Lots Stores, Inc., Big Lots, Inc.,
the various entities parties thereto from time to time as designated borrowers
thereunder, the various entities parties thereto from time to time as guarantors
thereunder, the various entities parties thereto from time to time as lenders
thereunder, and PNC Bank, National Association, as administrative agent
thereunder, as amended.
(r)“Guaranty” means the guaranty to be entered into at Closing by Guarantor, as
guarantor, in favor of Buyer, as landlord, guarantying the payment and
performance of all of Tenant’s obligations under the Lease, the final form of
which will be negotiated in good



--------------------------------------------------------------------------------



faith by Buyer and Seller within fifteen (15) days of the Effective Date. At
such time as Buyer and Seller agree upon the final form of Guaranty, Buyer and
Seller shall enter into an amendment to this Agreement, attaching such final
form of Guaranty as Exhibit C attached hereto.
(s)“Hazardous Substances” shall mean any hazardous or toxic materials,
substances or wastes, such as (a) substances defined as “hazardous substances”,
“hazardous materials” or “toxic substances” in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, (42 USC Section 9601, et seq.)
and/or the Hazardous Materials Transportation Act (49 USC Section 1801, et
seq.), as either of such acts are amended from time to time; (b) any materials,
substances or wastes which are toxic, ignitable, corrosive or reactive and which
are regulated by any local governmental authority, any agency of the State of
Oklahoma or any agency of the United States of America; (c) asbestos, petroleum
and petroleum based products, urea formaldehyde foam insulation, polychlorinated
biphenyls (PCBs), and freon and other chlorofluorocarbons; and (d) those
substances defined as any of the foregoing in the regulations adopted and
publications promulgated pursuant to each of the aforesaid laws.
(t)“Investment Grade” shall mean an investment grade rating from any of the
major ratings agencies, which shall mean a rating by S&P of BBB-, by Moody's of
Baa3 or by Fitch of BBB-, or by an alternative NRSRO selected by Tenant and
approved in the sole discretion of Landlord.
(u)“Lease” means the lease to be entered into at Closing by and between Buyer,
as landlord, and Tenant, as tenant, with respect to the Property, the basic
terms of which are set forth on Exhibit C, attached hereto and incorporated
herein by this reference, and the final form of which will be negotiated in good
faith by Buyer and Seller within fifteen (15) days of the Effective Date. At
such time as Buyer and Seller agree upon the final form of Lease, Buyer and
Seller shall enter into an amendment to this Agreement, attaching such final
form of Lease as Exhibit C attached hereto.
(v)“New Exception” has the meaning ascribed to such term in Section 6(a) hereof.
(w)“New Exception Review Period” has the meaning ascribed to such term in
Section 6(a) hereof.
(x)“Objections” has the meaning ascribed to such term in Section 6(a) hereof.
(y)“Other Properties” shall mean, individually or collectively, as the context
may require, the “Property” as defined in each of the Other PSAs, as applicable.
(z)“Other PSA Closing” shall mean, individually or collectively, as the context
may require, the “Closing” as defined in each of the Other PSAs, as applicable.
(aa) “Other PSAs” shall mean, individually or collectively, as the context may
require, the following: (i) that certain Agreement for Purchase and Sale of Real
Property, dated as of the date hereof, by and between Oak Street Real Estate
Capital Fund IV, LP, a Delaware limited partnership, as buyer, and CSC
Distribution, Inc., an Alabama corporation, as



--------------------------------------------------------------------------------



seller; (ii) that certain Agreement for Purchase and Sale of Real Property,
dated as of the date hereof, by and between BIGTRPA001 LLC, a Delaware limited
liability company, as buyer, and Closeout Distribution, Inc., a Pennsylvania
corporation, as seller; and (iii) that certain Agreement for Purchase and Sale
of Real Property, dated as of the date hereof, by and between Oak Street Real
Estate Capital Fund IV, LP, a Delaware limited partnership, as buyer, and Big
Lots, Inc., an Ohio corporation and Big Lots Stores, Inc., an Ohio corporation,
collectively as seller.
(bb) “Permitted Exceptions” has the meaning ascribed to such term in Section 5
hereof.
(cc) “Plan” has the meaning ascribed to such term in Section 11(l) hereof.
(dd) “Property” shall mean, (a) that certain real property listed and more
particularly described on Exhibit A, attached hereto and incorporated herein by
this reference (the “Real Property”), together with all buildings, facilities
and other improvements located thereon (individually or collectively, as the
context may require, the “Improvements”); (b) all right, title and interest of
Seller, if any, to any unpaid award as of the Closing for (1) any taking or
condemnation of the Real Property or any portion thereof, or (2) any damage to
the Real Property or the Improvements by reason of a change of grade of any
street or highway; and (c) all easements and appurtenances relating to any of
the foregoing (individually or collectively, as the context may require, the
“Intangible Property”).
(ee)  “Purchase Price” shall mean the sum of [*].
(ff) “Seller’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Section 15 hereof:
Big Lots, Inc.
4900 East Dublin Granville Road
Columbus, OH 43081
Attn: Jason Judd
SVP Corporate Finance & Treasurer
Email: JJudd@biglots.com


Big Lots, Inc.
4900 East Dublin Granville Road
Columbus, OH 43081
Attn: Ronald A. Robins, Jr. (Rocky)
EVP, General Counsel & Corporate Secretary
Email: rrobins@biglots.com


With a copy to:


Vorys, Sater, Seymour and Pease LLP
52 East Gay Street
Columbus, OH 43215
Attn: Daniel J. Minor



--------------------------------------------------------------------------------



Email: djminor@vorys.com


(gg) “Survey” has the meaning ascribed to such term in Section 6(a) hereof.
(hh) “Survival Period” has the meaning ascribed to such term in Section 9(f)
hereof.
(ii) “Tenant” shall mean Durant DC, LLC, an Ohio limited liability company.
(jj) “Title Insurer” shall mean Chicago Title Insurance Company, 10 South
LaSalle St. Suite 3100, Chicago, IL 60603, Attn: Cindy Malone.
(kk) “Title Report” has the meaning ascribed to such term in Section 6(a)
hereof.
Section 2.  Proration of Expenses and Payment of Costs and Recording Fees.
(a)Proration of Taxes. All real estate taxes and assessments that are due and
payable on or prior to the Closing Date shall be paid by Seller on or prior to
the Closing Date. Tenant shall be responsible for payment of real estate taxes
and assessments that are due and payable after the Closing Date in accordance
with the Lease.
(b)Proration of Expenses. Seller and Buyer agree that in connection with
entering into the Lease at Closing, there shall be no proration of utility
charges or other expenses, whether accruing or payable prior to or after the
Closing Date, and that all such utility charges and other expenses concerning
the Property shall be borne by Tenant, as tenant under the Lease.
(c)Payment of Costs and Recording Fees.
(i) At Closing, Buyer shall pay: (1) any premium or cost for any “extended
coverage” under the Title Policy and the cost of any endorsements thereto (other
than the cost of any endorsement issued in connection with the cure of any title
or survey exceptions that Seller elects or is expressly obligated to cure in
accordance with this Agreement); (2) one half of any reasonable escrow fees (and
any other escrow fees) charged by the Title Insurer; (3) all costs, expenses and
charges incurred in connection with any loan or financing obtained by Buyer,
including the cost of any recording fees and any lender’s policy or policies of
title insurance issued to any lender to Buyer; (4) one half of the recording
costs for each Deed (other than transfer taxes); (5) all costs associated with
Buyer’s due diligence.
(ii) At Closing, Seller shall pay: (1) any premium or cost for the base premium
for the Title Policy and the cost of any endorsements thereto issued in
connection with the cure of any title or survey exceptions that Seller elects or
is expressly obligated to cure in accordance with this Agreement; (2) one half
of any reasonable escrow fees (and any other escrow fees) charged by the Title
Insurer; (3) the costs to update and certify the abstracts of title, and the
cost of the required title examination; and (4) one half of the recording costs
for each Deed (other than transfer taxes).
(iii) Seller shall pay all applicable transfer taxes with respect to the
Property.



--------------------------------------------------------------------------------





(iv) All other costs and expenses of Closing shall be borne by Seller or Buyer
in accordance with local custom.


Section 3.  Payment of Purchase Price and Earnest Money.
(a)Purchase Price. Buyer shall pay the Purchase Price to Seller on the Closing
Date in accordance with all the terms and conditions of this Agreement.
(b)Earnest Money. The Earnest Money shall be delivered to Title Insurer by Buyer
within five (5) business days after the Effective Date. The Earnest Money shall
be deposited by Buyer in escrow with Title Insurer, to be applied as part
payment of the Purchase Price on the Closing Date, or otherwise disbursed as
agreed upon in accordance with the terms of this Agreement.
(c)Independent Consideration. Notwithstanding anything herein to the contrary, a
portion of the Earnest Money in the amount of One Hundred and 00/100 Dollars
($100.00) shall be non-refundable to Buyer and deemed earned by Seller and will
be paid over to Seller upon any termination of this Agreement as independent
consideration for Seller’s performance under this Agreement. Any term or
provision herein which provides for the return of the Earnest Money to Buyer
shall mean the Earnest Money, less such independent consideration.
Section 4. Sale of Property.
Seller agrees to sell and convey the Property to Buyer (or its permitted
assignee) at the Closing upon the terms and conditions set forth in this
Agreement.
Section 5. Title.
At Closing, Seller agrees to execute and deliver to Buyer (or its permitted
assignee) a Deed in the form attached as Exhibit B for the Property, free and
clear of all liens, defects of title, and encumbrances, except for (i) the
Lease; (ii) real estate taxes, and water and sewer charges, if any, for the
current year and subsequent years that are not yet due or payable; (iii)
assessments for municipal improvements, if any, for the current year and
subsequent years that are not yet due or payable; (iv) zoning ordinances and
building codes, to the extent the Property is in compliance therewith; and (v)
any and all other exceptions set forth in the Title Report (as defined below)
which Seller does not agree, and is not required, to cure under Section 6(a)
herein and/or to which Buyer waives (or is deemed to have waived) an Objection
pursuant to said Section 6(a) (collectively, the “Permitted Exceptions”).
Section 6. Examination of Property.
Seller and Buyer hereby agree as follows:
(a)Title Examination. Within five (5) business days after the Effective Date,
Buyer shall order a title report with respect to the Property (the “Title
Report”) from the Title Insurer. Buyer may order a survey of the Property (the
“Survey”). Buyer may furnish to



--------------------------------------------------------------------------------



Seller prior to the expiration of the Examination Period a statement specifying
any defects in title and/or the Survey (the “Objections”). Seller shall notify
Buyer within five (5) days after receipt of the Objections whether Seller will
cure the Objections. If Seller does not respond within said five (5) day period,
Seller shall be deemed to have elected not to cure the Objections. If Seller
does not agree (or is deemed to not agree) to cure the Objections, Buyer shall
have the right, by notice given to Seller and Title Insurer within three (3)
business days after receipt of Seller’s notice (or within three (3) business
days of the expiration of Seller’s five (5) business day response period, if
Seller does not respond), either to (a) waive the Objections and proceed with
the transactions contemplated by this Agreement, in which event such Objections
shall be Permitted Exceptions, or (b) terminate this Agreement, in which event
the Earnest Money shall be paid to Buyer. If Buyer fails to elect to terminate
this Agreement by notice given to Seller within said three (3) business day
period, then Buyer shall be conclusively deemed to have elected to waive the
Objections. If Buyer fails to deliver the Objections to Seller prior to the
expiration of the Examination Period, then Buyer shall be deemed to have waived
its right to object to any defect set forth in the Title Report and Survey. If
at any time after Buyer’s receipt of the initial Title Report or Survey, any
update to the Title Report or Survey discloses any additional item which was not
disclosed on any version of or update to a Title Report or Survey delivered to
Buyer previously (the “New Exception”), Buyer shall have a period of two (2)
business days from the date of its receipt of such update (the “New Exception
Review Period”) to review and notify Seller in writing of Buyer’s approval or
disapproval of the New Exception, or if no such notice is provided, such New
Exception will be deemed to have been waived, in which event such New Exception
shall be a Permitted Exception. If Buyer disapproves of the New Exception,
Seller may, in its sole discretion, notify Buyer as to whether it is willing to
cure the New Exception. If Seller fails to deliver a notice to Buyer within two
(2) business days after the expiration of the New Exception Review Period,
Seller shall be deemed to have elected not to cure the New Exception. If Buyer
is dissatisfied with Seller’s response, or lack thereof, Buyer may, as its
exclusive remedy, elect, upon written notice to Seller two (2) business days
after receipt of Seller’s response (or within two (2) business days of the
expiration of Seller’s two (2) business day response period, if Seller does not
respond), either: (a) to terminate this Agreement, in which event the Earnest
Money shall be paid to Buyer, or (b) to waive the New Exception and proceed with
the transactions contemplated by this Agreement, in which event such New
Exception shall be a Permitted Exception. If Buyer fails to notify Seller of its
election to terminate this Agreement in accordance with the foregoing sentence
within two (2) business days after receipt of Seller’s response (or within two
(2) business days of the expiration of Seller’s two (2) business day response
period, if Seller does not respond), Buyer shall be deemed to have elected to
approve and irrevocably waive any objections to the New Exception, in which
event such New Exception shall be a Permitted Exception. Notwithstanding the
foregoing, Seller shall be required to cure: (x) all monetary liens or
encumbrances against the Property that are dischargeable by payment of a
liquidated sum; and (y) all encumbrances against title which are created by or
through Seller after the date hereof except if otherwise approved in writing by
Buyer in Buyer’s sole discretion.
(b)Examination. Within two (2) business days after the Effective Date, Seller
shall deliver to Purchaser all of the materials set forth on Schedule 6(b)
attached hereto to the extent such materials are in Seller’s possession and are
readily available, and should there



--------------------------------------------------------------------------------



be any delay in the delivery of such materials by Seller to Buyer, for each day
that passes thereafter until all of such materials are delivered to Buyer, the
Examination Period shall be extended by one (1) day. Additionally, during the
term of this Agreement, Buyer, its agents and designees, shall have the right to
enter the Property during normal business hours for the purposes of inspecting
the Property, and making surveys, mechanical and structural engineering studies,
inspecting construction, and conducting any other investigations and inspections
as Buyer may require to assess the condition and suitability of the Property;
provided, however, that such activities by or on behalf of Buyer on the Property
shall not materially damage the Property nor unreasonably interfere with the
conduct of business by Seller or any of Seller’s tenants; and provided further,
however, that Buyer shall (i) indemnify and hold Seller harmless from and
against any and all actual claims, judgments, fines, penalties, reasonable
out-of-pocket costs, expenses and damages to the extent resulting from damage to
the Property or injury to persons as a result of the activities of Buyer and its
agents and designees on the Property (including, but not limited to, reasonable
out-of-pocket attorneys’ fees), and (ii) repair any and all damage caused, in
whole or in part, by Buyer, which obligations shall survive any termination of
this Agreement; except, however, that Buyer shall not be responsible for any
repairs necessitated by Buyer’s discovery of any pre-existing conditions on the
Property during Buyer’s diligence inspections except to the extent any such
conditions are exacerbated by Buyer. Before entering the Property, Buyer shall
give reasonable written notice to Seller’s designated representative(s) of such
entry upon the Property by Buyer, and Seller may have a representative present
during any and all examinations, inspections and/or studies on the Property.
Buyer shall have the unconditional right, for any reason or no reason, to
terminate this Agreement by giving written notice thereof to Seller prior to the
expiration of the Examination Period, in which event this Agreement shall become
null and void, Buyer shall receive a refund of the Earnest Money, and all
rights, liabilities and obligations of the parties under this Agreement shall
expire, except as otherwise set forth herein. If Buyer does not provide Seller
written notice stating that it waives its right to terminate this Agreement
pursuant to this Section 6(b), then this Agreement shall terminate upon the
expiration of the Examination Period, Buyer shall receive a refund of the
Earnest Money, and all rights, liabilities and obligations of the parties under
this Agreement shall expire, except as otherwise set forth herein. If Buyer
provides written notice to Seller prior to the expiration of the Examination
Period stating that Buyer elects to proceed with the transaction contemplated by
this Agreement, then this Agreement shall continue in full force and effect and
Buyer and Seller shall proceed to Closing, subject to and in accordance with the
terms and conditions of this Agreement.
Section 7. Risk of Loss/Condemnation.
Until Closing, the risk of loss or damage to the Property shall be borne by
Seller. In the event all or any portion of the Property is damaged in any
casualty or condemned or taken (or notice of any condemnation or taking is
issued), Seller shall give Buyer written notice immediately upon becoming aware
thereof, and: (a) with respect to any casualty, if the cost to repair such
casualty would exceed five percent (5%) of the Purchase Price, and (b) with
respect to any condemnation or taking (or notice thereof), the proposed
condemnation or taking would



--------------------------------------------------------------------------------



result in the loss of legal access to a public right-of way or the reduction of
value in the Property by more than five percent (5%) of the Purchase Price,
then, in either such case, Buyer may elect to terminate this Agreement by
providing written notice of such termination to Seller within ten (10) business
days after Buyer’s receipt of notice of such condemnation, taking or damage,
upon which termination the Earnest Money shall be returned to Buyer and neither
party hereto shall have any further rights, obligations or liabilities under
this Agreement, except as otherwise set forth herein. With respect to any
condemnation or taking (or any notice thereof), if Buyer does not elect to
cancel this Agreement, there shall be no abatement of the Purchase Price and
Seller shall assign to Buyer, at the Closing, the rights of Seller to the
awards, if any, for the condemnation or taking, and Buyer shall be entitled to
receive and keep all such awards to be applied in accordance with the term of
the Lease. With respect to a casualty, if Buyer does not elect to terminate this
Agreement or does not have the right to terminate this Agreement as aforesaid,
there shall be no abatement of the Purchase Price and Seller shall assign to
Buyer, at the Closing, the rights of Seller to the proceeds under Seller’s
insurance policies covering such Property with respect to such damage or
destruction (or pay to Buyer any such proceeds received prior to Closing), with
Seller responsible for payment of any deductible and/or uninsured amount with
respect thereto, and Buyer shall be entitled to receive and keep any monies
received from such insurance policies which shall be applied in accordance with
the terms of the Lease.
Section 8. Earnest Money Disbursement.
The Earnest Money shall be held by the Title Insurer, in trust, and disposed of
only in accordance with the following provisions:
(a)The Title Insurer shall invest the Earnest Money in a money market account
reasonably satisfactory to Buyer at Buyer’s sole cost and expense, and shall
promptly provide Buyer and Seller with confirmation of the investments made,
including the name and address of the bank where such account is maintained and
the account number thereof.
(b)If the Closing occurs, the Title Insurer shall deliver the Earnest Money to,
or upon the instructions of, Seller and Buyer upon the Closing. If for any
reason the Closing does not occur, the Title Insurer shall deliver the Earnest
Money to Seller or Buyer only upon receipt of a written demand therefor from
such party, subject to the following provisions of this Section 8(b). Subject to
the last sentence of this Section 8(b), if for any reason the Closing does not
occur and either party makes a written demand (the “Demand”) upon the Title
Insurer for payment of the Earnest Money, the Title Insurer shall give written
notice to the other party of the Demand within one (1) business day after
receipt of the Demand. If the Title Insurer does not receive a written objection
from the other party to the proposed payment within five (5) business days after
the giving of such notice by Title Insurer, the Title Insurer is hereby
authorized to make the payment set forth in the Demand. If the Title Insurer
does receive such written objection within such period, the Title Insurer shall
continue to hold such amount until otherwise directed by written instructions
signed by Seller and Buyer or a final judgment of a court. Notwithstanding the
foregoing provisions of this Section 8(b) if Buyer delivers a notice to Title
Insurer on or prior to the expiration of the Examination Period that Buyer has
terminated this Agreement, then Title Insurer shall immediately return the
Earnest Money to Buyer without the necessity of delivering any notice to, or
receiving any notice from Seller.



--------------------------------------------------------------------------------



(c)Buyer and Seller acknowledge that the Title Insurer is acting solely as a
stakeholder at their request and for their convenience, that the Title Insurer
shall not be deemed to be the agent of any of Buyer or Seller, and that the
Title Insurer shall not be liable to any of Buyer or Seller for any action or
omission on its part taken or made in good faith, and not in disregard of this
Agreement, but shall be liable for its negligent acts and for any liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred by
Seller or Buyer resulting from the Title Insurer’s mistake of law respecting the
Title Insurer scope or nature of its duties. Seller and Buyer shall jointly and
severally indemnify and hold the Title Insurer harmless from and against all
liabilities (including reasonable attorneys’ fees, expenses and disbursements)
incurred in connection with the performance of the Title Insurer’s duties
hereunder, except with respect to actions or omissions taken or made by the
Title Insurer in bad faith, in disregard of this Agreement or involving
negligence on the part of the Title Insurer. The Title Insurer has executed this
Agreement in the place indicated on the signature page hereof in order to
confirm that the Title Insurer has received and shall hold the Earnest Money in
escrow, and shall disburse the Earnest Money pursuant to the provisions of this
Section 8.
Section 9. Default; Breach of Representation.
(a)In the event Buyer should fail to consummate the Closing on the Closing Date,
for any reason other than Seller’s default, then Seller may, upon five (5) days’
notice to Buyer, if such failure is not cured within such five (5) day period,
as its sole and exclusive remedy, terminate this Agreement by notice to Buyer,
and in such event Seller shall be entitled to immediately receive all of the
Earnest Money as liquidated damages. Upon such termination, and receipt by
Seller of all of the Earnest Money, neither Buyer nor Seller shall have any
further rights, obligations or liabilities hereunder, except as otherwise
provided herein. Seller and Buyer agree that it is difficult to determine, with
any degree of certainty, the loss which Seller would incur in the event of
Buyer’s default in its obligation to consummate the Closing on the Closing Date,
and the parties have agreed that the amount of the Earnest Money represents a
reasonable estimate of such loss and is intended as a liquidated damages
provision.
____________   ____________
Seller’s Initials   Buyer’s Initials
(b)In the event Seller should breach, in any material respect, any of its
covenants, representations or warranties contained in this Agreement, or if
Seller should fail to consummate the Closing on the Closing Date for any reason
other than Buyer’s default, Buyer may, upon five (5) days’ notice to Seller, if
such breach or failure is not cured within such five (5) day period, as its sole
and exclusive remedy, either (i) waive such default or failure and proceed to
Closing in accordance with the terms and provisions hereof, (ii) terminate this
Agreement in its entirety by notice to Seller, in which event the Title Insurer
shall return immediately the Earnest Money to Buyer, and Seller shall reimburse
Buyer for Buyer’s actual out-of-pocket expenses incurred with respect to its
negotiation of this Agreement and due diligence with respect to the Property,
including but not limited to environmental and engineering consultants’ fees,
legal fees, and financing deposits, and thereafter neither Buyer nor Seller
shall have any further rights, obligations or liabilities



--------------------------------------------------------------------------------



hereunder, except as otherwise provided herein, or (iii) enforce specific
performance of Seller’s obligations hereunder.
(c) As a condition precedent to Buyer exercising any right it may have to bring
an action for specific performance hereunder, Buyer must commence such an action
within sixty (60) days after Buyer becomes aware of the occurrence of Seller’s
default. Buyer agrees that its failure to timely commence such an action for
specific performance within such sixty (60) day period shall be deemed a waiver
by it of Buyer’s right to commence an action for specific performance.
(d)Notwithstanding Subparagraphs 9(a) and 9(b) hereof, in no event shall the
provisions of Subparagraphs 9(a) and 9(b) limit the damages recoverable by
either party against the other party due to the other party’s obligation to
indemnify such party in accordance with the express provisions of this
Agreement. This Subparagraph (d) shall survive the Closing or the earlier
termination of this Agreement.
(e)Notwithstanding the foregoing, in the event of a default of Seller hereunder
which makes specific performance unavailable, Buyer shall, in addition to the
foregoing remedies, be permitted to pursue any and all rights and remedies
available to Buyer at law or in equity.
(f)All representations and warranties in this Agreement, and covenants required
to be performed under this Agreement prior to Closing, shall survive the Closing
for a period of nine (9) months after the Closing (the “Survival Period”). Any
right of action for the breach of any representation, warranty or covenant
contained herein shall not merge with the deeds delivered at the Closing but
shall survive the Closing for the Survival Period. Seller and Buyer agree that,
following the Closing, each shall be liable for the direct and actual, but not
special, indirect, consequential or punitive, damages resulting from any breach
of its representations, warranties or covenants expressly set forth in this
Agreement; provided, however, that: (i) following Closing, the total liability
of Seller for all such breaches of its representations and warranties under this
Agreement shall not, in the aggregate, exceed three percent (3%) of the Purchase
Price (the “Claim Cap”); and (ii) following Closing, the total liability of
Buyer for all such breaches shall not, in the aggregate, exceed the Claim Cap.
Buyer further agrees that, following the Closing, no claim may or shall be made
for any alleged breach of any representations or warranties made by Seller under
or relating to this Agreement unless the amount of such claim or claims,
individually or in the aggregate, exceeds One Hundred Thousand and No/100
Dollars ($100,000.00) (in which event the full amount of such valid claims
against Seller shall be actionable up to, but not in excess of, the Claim Cap).
In the event that Seller breaches any representation or warranty contained in
this Agreement, in any material respect, and Buyer had actual knowledge of such
breach on or prior to the Closing Date, Buyer shall be deemed to have waived any
right of recovery, and Seller shall not have any liability to Buyer in
connection therewith.
Section 10. Closing.



--------------------------------------------------------------------------------



The Closing Date shall occur on the day that is ten (10) days after the
expiration of the Examination Period, or on the day that Buyer and Seller
otherwise agree. The Closing shall consist of the execution and delivery of
documents by Seller and Buyer, as set forth below, and delivery by Buyer to
Seller of the Purchase Price in accordance with the terms of this Agreement.
Seller shall deliver to Buyer at Closing the following executed documents:
(a)a Deed in the form attached hereto as Exhibit B, from Seller to Buyer
conveying the Real Property and the Improvements to Buyer subject only to the
Permitted Exceptions;
(b)(i) the Lease, executed by Tenant, as tenant, and (ii) the Guaranty, executed
by Guarantor, as guarantor;
(c)an Assignment of Intangible Property in the form of Exhibit D attached hereto
from Seller to the applicable Buyer conveying the Intangible Property to the
applicable Buyer;
(d)a settlement statement setting forth the Purchase Price, all prorations and
other adjustments to be made pursuant to the terms hereof, and the funds
required for Closing as contemplated hereunder;
(e)all transfer tax statements, declarations, residency certifications, and
filings as may be necessary or appropriate for purposes of recordation of the
applicable deed;
(f)good standing certificates and corporate resolutions or member or partner
consents, as applicable, and such other organization or authority documents as
reasonably requested by the Title Insurer;
(g)a FIRPTA Affidavit from Seller in form of Exhibit E attached hereto;
(h)an affidavit with respect to the Property in the form attached hereto as
Exhibit F;
(i)an SNDA (as defined in the Lease) in a form requested by Buyer in accordance
with the Lease; and
(j)at Closing, Seller shall direct and pay all or a portion of its sales
proceeds to PNC Bank, National Association, in an amount sufficient to pay down
Guarantor’s Credit Facility in the amount of the Applicable Paydown Amount.
At Closing, Buyer shall instruct the Title Insurer to deliver the Earnest Money
to Seller which shall be applied to the Purchase Price, shall deliver the
balance of the Purchase Price to Seller and shall execute and deliver executed
counterparts (as applicable) of the closing documents referenced in Sections
10(b)(i), (c), (d), (e) and (i) to the extent applicable. The Closing shall be
held through a customary, New York style escrow arrangement between the parties
and the Title Insurer, or such other place or manner as the parties hereto may
mutually agree.
Section 11. Seller’s Representations.



--------------------------------------------------------------------------------



Seller represents and warrants to Buyer, effective as of the Effective Date and
as of the Closing Date, as follows:
(a)Seller is duly organized (or formed), validly existing and in good standing
under the laws of the State of Oklahoma. Seller is authorized to consummate the
transaction set forth herein and fulfill all of its respective obligations
hereunder and under all closing documents to be executed by Seller, and has all
necessary power to execute and deliver this Agreement and all closing documents
to be executed by Seller, and to perform all of Seller’s obligations hereunder
and thereunder. Neither the execution and delivery of this Agreement and all
closing documents to be executed by Seller, nor the performance of the
obligations of Seller hereunder or thereunder will result in the violation of
any law or any provision of the organizational documents of or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Seller is bound;
(b)Except for any tax appeals and/or contests initiated by Seller, if any,
Seller has not received any written notice of any current or pending litigation,
condemnation proceeding or tax appeals affecting Seller or the Property, and
Seller does not have any knowledge of any pending litigation, condemnation
proceeding or tax appeals against Seller or the Property; Seller has not
initiated, nor is Seller participating in, any action for a change or
modification in the current subdivision, site plan, zoning or other land use
permits for the Property and Seller has no knowledge that the Property may be
rezoned;
(c)(i) There are no actions, suits or other proceedings of any kind pending or,
to the best of Seller’s knowledge, threatened against Seller or the Property
which, if determined adversely to Seller, would have a material adverse effect
on the validity or enforceability of this Agreement or the ability of Seller to
perform its obligations hereunder; and (ii) Seller has not received any written
notice of any current or pending environmental investigations against the
Property and Seller does not have any actual knowledge of any pending
environmental investigations against the Property;
(d)Seller has not entered into any contracts, subcontracts or agreements,
including but not limited to any brokerage agreements, affecting the Property
which will be binding upon Buyer after the Closing;
(e)Except for defaults cured on or before the date hereof, Seller has not
received any written notice of default under the terms of any of the contracts
affecting or related to the Property, and, to Seller’s knowledge, there are no
defaults under the contracts affecting or related to the Property;
(f)Except for violations cured or remedied on or before the date hereof, Seller
has not received any written notice from (or delivered any notice to) any
governmental authority regarding any violation of any law applicable to the
Property and Seller does not have knowledge of any such violations;
(g)Other than the Lease, there are no occupancy rights, leases or tenancies
affecting the Property;



--------------------------------------------------------------------------------



(h)Seller is not a “foreign person” under the Foreign Investment in Real
Property Tax Act of 1980 (“FIRPTA”) and upon consummation of the transaction
contemplated hereby, Buyer will not be required to withhold from the Purchase
Price any withholding tax;
(i)There are no pending or, to Seller’s Knowledge, threatened condemnation
proceedings affecting the Property, and Seller has not received any written
notice that there is any pending or threatened condemnation of all or any part
of the Property;
(j)Except as set forth in the environmental report previously delivered by
Seller to Buyer, (1) to Seller’s knowledge, no Hazardous Substances have been
generated, stored, released, or disposed of on or about the Property in
violation of any law, rule or regulation applicable to the Property which
regulates or controls matters relating to the environment or public health or
safety (collectively, “Environmental Laws”); and (2) Seller has not received any
written notice from (nor delivered any notice to) any federal, state, county,
municipal or other governmental department, agency or authority concerning any
petroleum product or other Hazardous Substance discharge or seepage;
(k)There are no rights of first refusal, rights of first offer, purchase options
or similar purchase rights with respect to the Property;
(l)Seller is not acting on behalf of (a) an “employee benefit plan” (as defined
in Section 3(3) of the Employment Retirement Income Security Act of 1974
(“ERISA”)) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975(e) of the Internal Revenue Code of 1986 (the “Code”) that is
subject to Section 4975 of the Code (each of the foregoing a “Plan”), (c) an
entity or account the assets of which constitute “plan assets” of one or more
such Plans within the meaning of Department of Labor Regulation 29 CFR Section
2510.3-101, as modified by Section 3(42) of ERISA or (d) a “governmental plan”
within the meaning of Section 3(32) of ERISA.
(m)Neither Seller nor its affiliates is in violation of any laws relating to
terrorism, money laundering or the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Action
of 2001, Public Law 107-56 and Executive Order No. 13224 (Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism) (the “Executive Order”) (collectively, the “Anti-Money Laundering and
Anti-Terrorism Laws”). Neither Seller nor its affiliates is acting, directly or
indirectly, on behalf of terrorists, terrorist organizations or narcotics
traffickers, including those persons or entities that appear on the Annex to the
Executive Order, or are included on any relevant lists maintained by the Office
of Foreign Assets Control of U.S. Department of Treasury, U.S. Department of
State, or other U.S. government agencies, all as may be amended from time to
time. Neither Seller nor its affiliates or, without inquiry, any of its brokers
or other agents, in any capacity in connection with the sale of the Property (A)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person included in the
lists referenced above, (B) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (C) engages in or conspires to engage in any



--------------------------------------------------------------------------------



transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Money
Laundering and Anti-Terrorism Laws. Neither Seller, nor any person controlling
or controlled by Seller, is a country, territory, individual or entity named on
a Government List, and the monies used in connection with this Agreement and
amounts committed with respect thereto, were not and are not derived from any
activities that contravene any applicable anti-money laundering or anti-bribery
laws and regulations (including funds being derived from any person, entity,
country or territory on a Government List or engaged in any unlawful activity
defined under Title 18 of the United States Code, Section 1956(c)(7)); and
(n)Terms such as “to Seller’s knowledge,” “to the best of Seller’s knowledge” or
like phrases mean the knowledge of Todd Noethen, the individual in Seller’s
organization charged with responsibility for the Property, the Lease and the
matters otherwise addressed in the representations and warranties contained
herein; provided however, that so qualifying Seller’s knowledge shall in no
event give rise to any personal liability on the part of Seller’s property
manager, any officer, director or employee of Seller or Big Lots, Inc., on
account of any breach of any representation or warranty made by Seller herein.
Section 12. Buyer’s Representations.
Buyer represents and warrants to Seller effective as of the Effective Date and
as of the Closing Date, as follows:
(a)Buyer is duly formed, validly existing and in good standing under the laws of
Delaware, is authorized to consummate the transaction set forth herein and
fulfill all of its obligations hereunder and under all closing documents to be
executed by Buyer, and has all necessary power to execute and deliver this
Agreement and all closing documents to be executed by Buyer, and to perform all
of Buyer’s obligations hereunder and thereunder. This Agreement and all closing
documents to be executed by Buyer have been duly authorized by all requisite
corporate or other required action on the part of Buyer and are the valid and
legally binding obligation of Buyer, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound;
(b)No petition has been filed by or against Buyer under the Federal Bankruptcy
Code or any similar State or Federal Law;
(c)Neither Buyer nor, to Buyer’s actual knowledge, its affiliates, is in
violation of any Anti-Money Laundering and Anti-Terrorism Laws. Neither Buyer
nor, to Buyer’s actual knowledge, its affiliates, is acting, directly or
indirectly, on behalf of terrorists, terrorist organizations or narcotics
traffickers, including those persons or entities that appear on the Annex to the
Executive Order, or are included on any relevant lists maintained by the Office
of Foreign Assets Control of U.S. Department of Treasury, U.S. Department of
State, or other U.S. government agencies, all as may be amended from time



--------------------------------------------------------------------------------



to time. Neither Buyer nor, to Buyer’s actual knowledge, its affiliates or,
without inquiry, any of its brokers or other agents, in any capacity in
connection with the sale of the Property (A) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person included in the lists referenced above, (B) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (C) engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Money Laundering and Anti-Terrorism Laws. Neither Buyer, nor any
person controlling or controlled by Buyer, is a country, territory, individual
or entity named on a Government List, and the monies used in connection with
this Agreement and amounts committed with respect thereto, were not and are not
derived from any activities that contravene any applicable anti-money laundering
or anti-bribery laws and regulations (including funds being derived from any
person, entity, country or territory on a Government List or engaged in any
unlawful activity defined under Title 18 of the United States Code, Section
1956(c)(7));
(d)Buyer is not, and is not acting on behalf of, (a) a Plan, (b) an entity or
account the assets of which constitute “plan assets” of one or more such Plans
within the meaning of Department of Labor Regulation 29 CFR Section 2510.3-101,
as modified by Section 3(42) of ERISA or (c) a “governmental plan” within the
meaning of Section 3(32) of ERISA;
(e)Buyer has not incurred indebtedness in excess of eighty percent (80%) of the
Purchase Price in connection with funding the Purchase Price;
(f)If Buyer is a disregarded entity for federal income tax purposes, Buyer, the
most immediate parent company of Buyer that is not a disregarded entity for
federal income tax purposes and owns the entire equity interest of Buyer
(directly or indirectly) (“Buyer’s Non-Disregarded Parent”), and any subsidiary
of Buyer’s Non-Disregarded Parent that owns the entire equity interest in Buyer
(directly or indirectly), have not incurred indebtedness, collectively, in
excess of eighty percent (80%) of the Purchase Price in connection with funding
the Purchase Price or making capital contributions directly or indirectly to
Buyer to fund the Purchase Price, as applicable; and
(g)For purposes of this Agreement, terms such as “to Buyer’s knowledge”, “to the
best of Buyer’s knowledge”, or like phrases mean the actual knowledge of James
Hennessey, with no duty of inquiry, an individual in Buyer’s organization
expected to have knowledge of the matters set forth in this Agreement; provided
however, that so qualifying Buyer’s knowledge shall in no event give rise to any
personal liability on the part of such individual (or any other officer,
director or employee of Buyer or its affiliates) on account of any breach of any
representation, warranty or covenant by Buyer herein.
Section 13. Conditions to Buyer’s Obligations.
Buyer’s obligation to pay the Purchase Price, accept title to the Property and
proceed to Closing on the terms and conditions of this Agreement shall be
subject to satisfaction of the following conditions precedent on and as of the
Closing Date:



--------------------------------------------------------------------------------



(a)Seller shall deliver to Buyer on or before the Closing Date the documents set
forth in Section 10 above;
(b)Each of the representations and warranties of Seller contained in this
Agreement shall have been true when made and shall be true in all material
respects at and as of the Closing Date as if such representations and warranties
were made at and as of the Closing, and Seller shall have performed and complied
in all material respects with all covenants, agreements and conditions required
by this Agreement to be performed or complied with by Seller prior to or at the
Closing;
(c)Buyer shall receive from the Title Insurer a current ALTA owner’s title
insurance policy, or irrevocable and unconditional binder to issue the same,
with extended coverage for the Real Property in the amount of the Purchase
Price, dated, or updated to, no earlier than the date of the Closing, insuring,
or committing to insure, at its ordinary premium rates, Buyer’s good and
marketable title in fee simple to the Real Property and otherwise in such form
approved by Buyer pursuant to Section 6 hereof and subject only to the Permitted
Exceptions (the “Title Policy”);
(d)On or before the date that is ten (10) days prior to the expiration of the
Examination Period, Seller shall have delivered to Buyer estoppel certificates
in the form provided by Buyer (and reasonably acceptable to Seller) from any
parties to declarations or reciprocal and/or operating easement agreements
affecting the Property (collectively, the “Estoppels”). The Estoppels shall not
show any default by Seller or any information that would be reasonably expected
to have a material adverse effect on the ownership, use, occupancy or
maintenance of the Property;
(e)From the Effective Date until Closing, no material adverse change shall have
occurred with respect to the Property or Tenant; and
(f)(i) The ability of the Title Insurer to consummate the Closing of the
transactions contemplated by this Agreement on the Closing Date; (ii) the
availability of the applicable governmental or regulatory offices to record the
Closing Documents (as applicable); (iii) the availability of national banking
institutions to process wires from Buyer or Buyer’s lender to fund the Purchase
Price; and (iv) no other condition existing as a result of a pandemic that
prevents the Closing from occurring; provided, however, in the event this
condition to Closing is not satisfied, (A) Buyer shall have the right, in its
sole discretion, to extend the Closing Date, upon written notice to Seller, one
or more times, from time to time, up to a maximum extension by Buyer pursuant to
this Section 13(f) of sixty (60) days; and (B) Seller shall have the right, in
its sole discretion, to extend the Closing Date, upon written notice to Buyer,
one or more times, from time to time, up to a maximum extension by Seller
pursuant to this Section 13(f) of fifteen (15) days. Buyer’s and Seller’s
extension rights pursuant to the preceding sentence shall be concurrent, not
consecutive, such that the maximum overall extension pursuant to the preceding
sentence shall be sixty (60) days (not seventy-five (75) days).
Buyer may at any time or times, at its election, waive any of the conditions to
its obligations under this Agreement but any such waiver shall be effective only
if contained in a



--------------------------------------------------------------------------------



writing signed by Buyer. If all of the above conditions have not been satisfied,
or waived in writing by Buyer, on or prior to the Closing Date, then Buyer shall
have the right to terminate this Agreement in its entirety, and upon such
termination the Earnest Money shall be refunded to Buyer and thereafter neither
Buyer nor Seller shall have any further rights, obligations or liabilities
hereunder, except as otherwise set forth herein. If the failure of any condition
precedent to Buyer’s obligations set forth in this Section 13 arises as a result
of a default by Seller under this Agreement, Buyer shall also have the remedies
available to Buyer in Section 9(b).
Section 14. Conditions to Seller’s Obligations.
Seller’s obligation to deliver title to the Property and proceed to Closing on
the terms and conditions of this Agreement shall be subject to satisfaction of
the following conditions precedent on and as of the Closing Date:
(a)Buyer shall deliver to Seller upon the Closing the remainder of the Purchase
Price pursuant to Section 2 hereof;
(b)The representations and warranties of Buyer contained in this Agreement shall
have been true when made and shall be true in all material respects at and as of
the Closing Date as if such representations and warranties were made at and as
of the Closing, and Buyer shall have performed and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing;
and
(c)The “Closing” (as defined in the Other PSAs described in clause (i) of the
definition of “Other PSAs”) shall occur concurrently with the Closing hereunder.
If all of the above conditions have not been satisfied or waived in writing by
Seller on or prior to the Closing Date, then Seller shall have the right to
terminate this Agreement, and upon such termination the Earnest Money shall be
refunded to Buyer and neither Buyer nor Seller shall have any further rights,
obligations or liabilities hereunder, except as otherwise set forth herein. In
the event of the failure of the condition precedent to Seller’s obligations set
forth in Section 14(a), Seller shall have the remedies available to Seller in
Section 9(a). In addition, if Seller terminates this Agreement as a result of
the failure of the condition precedent set forth in Section 14(c), then Seller
shall reimburse Buyer for Buyer’s actual out-of-pocket expenses incurred with
respect to its negotiation of this Agreement and due diligence with respect to
the Property, including but not limited to environmental and engineering
consultants’ fees, legal fees, and financing deposits, up to a maximum
reimbursement pursuant to this sentence and the last sentence of Section 14 of
each of the Other PSAs, in the aggregate, of Two Hundred Thousand and No/100
Dollars ($200,000.00).
Section 15. Notices.
All notices and other communications which may be or are required to be given or
made by any party to the other in connection herewith shall be in writing and
shall be deemed to have been properly given on the date: (i) delivered in
person, (ii) deposited in the United States mail, registered or certified,
return receipt requested, (iii) delivery via electronic mail to the addresses



--------------------------------------------------------------------------------



set out in Section 1 or (iv) deposited with a nationally recognized overnight
courier, to the addresses set out in Section 1. Such notices shall be deemed
effective upon receipt, provided, however, as to item (iii), receipt occurs on
or before 6:00 p.m. EST on a business day, otherwise, such notice shall be
deemed to have been received on the next succeeding business day. Any address or
name specified in Section 1 may be changed by notice given to the addressee by
the other party in accordance with this Section 15. Anything to the contrary
notwithstanding, if notice cannot be delivered because of a changed address of
which no notice was given as provided, above, or because of rejection or refusal
to accept any notice, then receipt of such notice shall be deemed to be as of
the date of inability to deliver or rejection or refusal to accept. Any notice
to be given by any party may be given by the counsel for such party.
Section 16. Seller Pre-Closing Covenants.
From and after the Effective Date and until Closing, Seller agrees that it
shall:
(a)continue to operate the Property in materially the same manner in which
Seller has previously operated the Property except for temporary modifications
to or interruptions in operations resulting from the ongoing coronavirus
pandemic;
(b)subject to Section 7 hereof and subject to reasonable wear and tear and
damage from fire or other casualty, maintain the Property in the same (or
better) condition as exists on the date hereof;
(c)keep the Property insured for no less than full replacement cost thereof
subject to such deductibles as are currently in place with respect to such
Property;
(d)not (i) enter into, amend, modify, terminate or grant any waiver or approval
under any leases, licenses or other occupancy agreements, or any other contracts
that would be binding on Buyer after Closing, (ii) transfer, sell or otherwise
dispose of any Property, except for the replacement of obsolete personal
property in the ordinary course of business, nor (iii) initiate or consent to
any zoning reclassification or other change to the zoning, site plan, special
use permit or other land use entitlement with respect to the Property, without,
in each instance, obtaining the prior written consent of Buyer in its sole and
absolute discretion;
(e)request the Estoppels (if applicable) from all applicable parties within two
(2) business days following Buyer’s request therefor and thereafter shall use
commercially reasonable efforts to obtain the same;
(f)promptly inform Buyer in writing of (i) the receipt of a written notice from
any applicable governmental authority having jurisdiction of any purported
violation of law with respect to the Property and/or any casualty or
condemnation with respect to the Property or (ii) any other material event which
would reasonably be expected to adversely affect the ownership, use, occupancy
or maintenance of the Property, whether insured or not; and
(g)within one (1) Business Day following the Effective Date, request that
Standard & Poor’s cease rating the credit of Guarantor. For a period of
twenty-four (24) months following the Closing, Guarantor shall not procure a
credit rating on any credit facility



--------------------------------------------------------------------------------



unless such credit rating is deemed to be Investment Grade. For a period of
twelve (12) months following the Closing, the Guarantor shall not procure a
credit rating on any notes or bond offerings unless such credit rating is deemed
to be Investment Grade. Should the Guarantor seek to issue any notes or bonds
after twelve (12) months, but prior to twenty-four (24) months following the
Closing, the Guarantor can procure a rating at its sole discretion subject to a
forty-five (45) day notice period during which Buyer (or its designee) shall
have the right to negotiate in good faith a sale-leaseback financing alternative
that does not require a credit rating. The provisions of this Section shall
survive Closing for twenty-four (24) months.
Section 17. Financial Strength Parameters.
Pursuant to Section 10 of this Agreement, at Closing, Seller will pay down (or
cause to be paid down), with the proceeds generated by the sale of the Property
pursuant to this Agreement and the sale of the Other Properties pursuant to the
Other PSAs, the balance owed under Guarantor’s Credit Facility, in the amount of
the Applicable Paydown Amount. Thereafter, the Guarantor will not utilize
Guarantor’s Credit Facility (or obtain any new or replacement credit facility)
for a period of ninety (90) days following the Closing. Notwithstanding the
foregoing, thirty-one (31) days following the Closing and sixty-one (61) days
following the Closing (collectively, the “Measurement Dates”), or as soon as
practicable thereafter, the Guarantor shall provide Buyer with actual EBITDA
calculations (on a GAAP basis in accordance with the Guarantor’s normal
accounting policies but excluding any gain on sale arising from this agreement
or other unusual items) for the preceding fiscal month. If at either of the
Measurement Dates the EBITDA for the preceding fiscal month is less than ninety
percent (90%) of the Guarantor’s projection for that fiscal month as set forth
on Schedule 17 attached hereto, the Guarantor shall have the right to utilize
Guarantor’s Credit Facility at its sole discretion. The provisions of this
Section shall survive Closing.
Section 18. Entire Agreement.
This Agreement constitutes the sole and entire agreement among the parties
hereto with regard to the subject matter hereof, and no modification of this
Agreement shall be binding unless in writing and signed by Buyer and Seller. No
prior agreement or understanding pertaining to the subject matter hereof
(including, without limitation, any letter of intent executed prior to this
Agreement) shall be valid or of any force or effect from and after the date
hereof.
Section 19. No Representations or Warranties.
Buyer hereby acknowledges, understands and agrees that it has an opportunity to
inspect the Property as set forth in Section 6 herein, and except as set forth
in this Agreement and the other documents executed and delivered by Seller or
its affiliates at Closing (the “Closing Documents”), the Property shall be
conveyed at Closing to Buyer in “as-is” condition with no representation or
warranties whatsoever.
Section 20. Applicable Law.
This Agreement shall be construed under the laws of the State in which the
Property is located, without giving effect to any conflict of laws or
principles.



--------------------------------------------------------------------------------



Section 21. No Brokers.
Buyer and Seller each hereby represent that there are no brokers involved or
that have a right to proceeds in this transaction. Seller and Buyer each hereby
agree to indemnify and hold the other harmless from all loss, cost, damage or
expense (including reasonable attorneys’ fees at both trial and appellate
levels) incurred by the other as a result of any claim arising out of the acts
of the indemnifying party (or others on its behalf) for a commission, finder’s
fee or similar compensation made by any broker, finder or any party who claims
to have dealt with such party. The representations, warranties and indemnity
obligations contained in this Section 21 shall survive the Closing or the
earlier termination of this Agreement.
Section 22.  Attorneys’ Fees.
In any action between Buyer and Seller as a result of failure to perform or a
default under this Agreement, the prevailing party shall be entitled to recover
from the other party, and the other party shall pay to the prevailing party, the
prevailing party’s reasonable attorneys’ fees and disbursements and court costs
incurred in such action.
Section 23. Exclusivity.
Prior to the Closing or the earlier termination of this Agreement, Seller will
not show, market, offer, or negotiate to sell the Property or any portion
thereof or any direct or indirect interest therein to any party other than
Buyer, nor will Seller conduct discussions with any third party with respect to
the same.
Section 24. No Recording.
Buyer may not record this Agreement or any memorandum of short form hereof.
Section 25. Computation of Time.
The time in which any act under this Agreement is to be done shall be computed
by excluding the first day and including the last day. If the last day of any
time period stated herein shall fall on a Saturday, Sunday or legal holiday,
then the duration of such time period shall be extended so that it shall end on
the next succeeding day which is not a Saturday, Sunday or legal holiday. Unless
preceded by the word “business,” the word “day” shall mean a calendar day. The
phrase “business day” or “business days” shall have the meaning set forth in
Section 1. Time is of the essence with respect to this Agreement and the
transactions contemplated hereby.
Section 26. Counterparts; Electronic Signatures.
This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement, and shall become a binding agreement
when one or more counterparts have been signed by each of the parties and
delivered to the other party. Signatures to this Agreement, any amendment hereof
and any notice given hereunder, delivered electronically via .pdf, .jpeg, .TIF,
.TIFF or similar electronic format shall be deemed an original signature and
fully effective as such for all purposes. Each party agrees to deliver promptly
an executed original of this Agreement (and any amendment hereto) with its
actual signature to the



--------------------------------------------------------------------------------



other party, but a failure to do so shall not affect the enforceability of this
Agreement (or any amendment hereto), it being expressly agreed that each party
to this Agreement shall be bound by its own electronically transmitted signature
and shall accept the electronically transmitted signature of the other party to
this Agreement.
Section 27. Binding Effect.
This Agreement shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective successors and permitted assigns.
Section 28. No Offer.
This Agreement is of no force or effect unless it is signed by Seller and Buyer,
and a signed copy of this Agreement delivered by Seller to Buyer. The mailing,
delivery or negotiation of this Agreement by Seller or Buyer or any agent or
attorney of Seller or Buyer prior to the execution and delivery of this
Agreement as set forth in this clause shall not be deemed an offer by Seller or
Buyer to enter into this Agreement, whether on the terms contained in this
Agreement or on any other terms.
Section 29. Waiver of Trial by Jury.
THE RESPECTIVE PARTIES HERETO SHALL AND HEREBY DO WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT, OR FOR THE ENFORCEMENT OF ANY REMEDY GRANTED IN
THIS AGREEMENT. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY
SELLER AND BUYER, EACH OF WHOM HEREBY ACKNOWLEDGES THAT NO REPRESENTATIONS OF
FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL
BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. SELLER AND BUYER EACH
FURTHER REPRESENT THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT
IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN
FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.
Section 30. Assignment.
This Agreement may not be assigned by Buyer or Seller without the prior written
consent of the other such party. Notwithstanding the foregoing, Buyer may assign
its rights under this Agreement, without the consent of Seller, to any entity
which controls, is controlled by, or is under common control with Buyer (control
meaning the power, through ownership of voting rights or contract, to manage the
decision making of an entity), provided the assignee assumes in writing all of
the obligations of Buyer to be performed under this Agreement and the applicable
assumption agreement documenting the same is delivered to Seller at least five
(5) business days prior to the Closing Date. Buyer shall not assign this
Agreement to an entity or individual which would make any of the statements,
representations or warranties of Buyer set forth in Section 12 of this Agreement
untrue or incorrect and any such assignment shall be null and void and without



--------------------------------------------------------------------------------



force and effect. No assignment of this Agreement shall relieve Buyer from any
of its obligations set forth herein arising prior to or after the effective date
of the assignment. In addition, Buyer shall have the right to direct Seller,
upon written notice to Seller prior to Closing, to transfer any individual
Property to one or more affiliates of Buyer in lieu of transferring the Property
to Buyer at Closing. The final documents to be delivered at Closing, including,
without limitation, the Deed(s), the Assignment(s) of Intangible Property, and
the Lease, shall be conformed to reflect the appropriate transferee as
communicated by Buyer in accordance herewith.
Section 31. Further Assurances.
From time to time, as and when requested by any party hereto, the other party
shall execute and deliver, or cause to be executed and delivered, all such
documents and instruments and shall take, or cause to be taken, all further or
other actions as such other party may reasonably deem necessary or desirable to
consummate the transactions contemplated by this Agreement.
Section 32. Severability.
If any term or provision of this Agreement or the application thereof to any
person or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby, and each term and provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by law.
Section 33. Tax Treatment.


For the avoidance of doubt, the parties intend to treat the transactions
contemplated by this Agreement for federal, state and local income tax purposes
as a sale of the Property to the Buyer for the Purchase Price (and other amounts
required to be treated as consideration for income tax purposes, if any) and
shall file all tax returns and any other governmental filings on a basis
consistent therewith; provided, however, that nothing herein shall prevent a
party from settling or offsetting any proposed deficiency or adjustment by any
governmental authority challenging such tax treatment, and no party will be
required to litigate any proposed adjustment by any governmental authority
challenging such tax treatment. In the event that the tax treatment described in
this Section 33 is disputed by any governmental authority, the party receiving
the notice of the contest shall provide the other party with prompt written
notice thereof (which, in any event, shall be within 30 days of receiving notice
of such contest from the governmental authority).


Section 34. Press Releases.


Neither Seller nor Buyer shall issue any press release or other public
announcement with respect to this Agreement or the transaction contemplated
hereby without the prior written consent of the other such party (provided,
however, if such press release or other public announcement does not include the
name of the other such party, the Purchase Price or any other material economic
terms of the transaction contemplated hereby, then such consent shall not be
unreasonably withheld, conditioned or delayed). Notwithstanding the foregoing or
anything herein to the contrary, Seller shall not issue (or permit its
affiliates to issue) any press release or



--------------------------------------------------------------------------------



other public announcement with respect to this Agreement or the transaction
contemplated hereby unless and until Standard & Poor’s has ceased rating the
credit of Guarantor as contemplated by Section 16(g).


[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURES APPEAR ON THE FOLLOWING
PAGES]



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement for Purchase
and Sale of Real Property as of the day and year first set forth above.




SELLER:


DURANT DC, LLC, an Ohio limited liability company


By: /s/ Jonathan E. Ramsden
Jonathan E. Ramsden
Executive Vice President,
Chief Financial and Administrative Officer






BUYER:


BIGDUOK001 LLC,
a Delaware limited liability company


By: /s/ James Hennessey
Name: James Hennessey
Title: Authorized Representative






JOINDER BY BIG LOTS, INC.


Big Lots, Inc., an Ohio corporation and the parent of the Seller, hereby joins
in the execution of this Agreement to evidence its agreement to be bound by all
of the terms and conditions set forth herein and to guaranty the payment and
performance of all of the obligations of Seller hereunder.




BIG LOTS, INC., an Ohio corporation


By: /s/ Jonathan Ramsden
Jonathan Ramsden
Executive Vice President,
Chief Financial and Administrative Officer



--------------------------------------------------------------------------------



JOINDER BY TITLE INSURER
Title Insurer joins in the execution of this Agreement to evidence its agreement
to receive, hold and disburse funds and documents in accordance with the terms
and provisions of this Agreement. Title Insurer agrees to act as escrow holder
with respect to the Earnest Money in accordance with the terms of this Agreement
and hereby establishes ___________ ___, 2020, as the date of opening of escrow
and designates ___________ as the escrow number assigned to this escrow. Title
Insurer agrees to act as the “Reporting Person” for this transaction and as
defined in Section 6045(e) of the Internal Revenue Code and the regulations
promulgated thereunder (collectively, the “Reporting Requirements”) and to
perform all duties that are required by the Reporting Requirements to be
performed by the Reporting Person with respect to this transaction. Title
Insurer agrees that it will submit to the jurisdiction of the State Courts of
the State of New York in connection with any dispute which shall arise under the
terms of this Agreement. Title Insurer agrees that service of process on Title
Company in New York in accordance with New York law shall constitute adequate
service of process. Title Insurer agrees that it will not contest the
jurisdiction of the State of New York Courts in connection with any litigation
over any dispute arising under this Agreement. Title Insurer further agrees that
in the event there is a dispute between the parties hereto it shall deposit the
Earnest Money it is holding in escrow into whatever New York Court the
litigation is pending.




TITLE INSURER:


Chicago Title Insurance Company


By: ____________________________
Name:  ____________________________
Title: ____________________________




--------------------------------------------------------------------------------



EXHIBITS AND SCHEDULES



Exhibits A-Legal Descriptions of the PropertyExhibits B-Form of DeedExhibits
C-Basic Lease TermsExhibit D-Form of Assignment of Intangible PropertyExhibit
E-FIRPTA AffidavitExhibit F-Seller’s AffidavitSchedule 6(b)-Due Diligence
MaterialsSchedule 17-Projected EBITDA








--------------------------------------------------------------------------------



EXHIBIT A
Legal Description of Property
[REDACTED]



--------------------------------------------------------------------------------



EXHIBIT B
FORM OF DEED




SPECIAL WARRANTY DEED






DURANT DC, LLC, an Ohio limited liability company ("Grantor"), for valuable
consideration paid, does hereby grant, bargain, sell, and convey to
______________________________, a ______________, whose tax mailing address is
____________________________________________________ ("Grantee") the real
property located in the City of __________, __________ County, Oklahoma and
described on Exhibit A attached hereto and made a part hereof, together with all
the improvements and appurtenances (the "Property") and warrant the title to the
Property to be free, clear, and discharged of and from all former grants,
claims, charges, taxes, judgments, mortgages, and other liens or encumbrances of
any nature granted by, through, or under Grantor, but not otherwise:


The foregoing conveyance is made subject to taxes and assessments not yet due
and payable; easements, conditions and restrictions of record, if any; legal
highways; and zoning ordinances.


To have and to hold the Property unto Grantee, and Grantee’s successors and
assigns forever.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Grantor has executed this Deed as of this ____ day of
_________, 2020.


DURANT DC, LLC, an Ohio limited liability company


By: ____________________________________


Its: ____________________________________








STATE OF OHIO )
)
COUNTY OF FRANKLIN )


The foregoing instrument was acknowledged before me this _____ day of
_______________, 2020 by _____________________________, the ___________________
of Durant DC, LLC, an Ohio limited liability company, on behalf of the company.






______________________
Notary Public














This instrument prepared by:
Daniel J. Minor, Esq.
Vorys, Sater, Seymour and Pease LLP
52 East Gay Street
Columbus, OH 43215













--------------------------------------------------------------------------------



EXHIBIT C


BASIC LEASE TERMS






[REDACTED]











--------------------------------------------------------------------------------



EXHIBIT D
FORM OF
ASSIGNMENT OF INTANGIBLE PROPERTY
THIS ASSIGNMENT OF INTANGIBLE PROPERTY (this “Assignment”) is made as of
[____________], 2020 (the “Effective Date”) by and between DURANT DC, LLC, an
Ohio limited liability company (“Assignor”), and [____________], a Delaware
limited liability company (“Assignee”).
WITNESSETH:
WHEREAS, pursuant to that certain Agreement for Purchase and Sale of Real
Property dated [____________] (the “Purchase Agreement”) by and between
Assignor, as seller, and Assignee, as buyer, Assignor has agreed to convey to
Assignee, and Assignee has agreed to accept from Assignor, all of Assignor’s
right, title and interest in and to the real property, and the buildings and
other improvements located thereon, owned by Assignor and commonly known by the
address of [_______________] (the “Property”); and
WHEREAS, pursuant to the terms of the Purchase Agreement, Assignor is required
to execute and deliver this Assignment in order to facilitate the assignment of
all right, title and interest of Seller, if any, to any unpaid award as of the
date hereof for (1) any taking or condemnation of the Real Property or any
portion thereof, or (2) any damage to the Real Property or the Improvements by
reason of a change of grade of any street or highway; (3) all easements and
appurtenances relating to any of the foregoing (individually or collectively, as
the context may require, the “Intangible Property”); and
WHEREAS, simultaneously with the execution and delivery of this Assignment, the
transactions contemplated by the Purchase Agreement with respect to the Property
are being consummated by Assignor and Assignee.
NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration paid by Assignee to Assignor, the mutual receipt
and legal sufficiency of which are hereby acknowledged, the parties hereto for
themselves, their legal representatives, successors and assigns, hereby agree as
follows:
All capitalized terms used and not defined herein shall have the meanings
ascribed to them in the Purchase Agreement.
Effective as of the Effective Date, Assignor hereby assigns and transfers unto
Assignee, its successors and assigns, forever, in each case, to the extent the
same are assignable and are not required to be maintained by Assignor in order
for Assignor to perform its obligations as tenant under the Lease with respect
to the Property, all of its right, title and interest in, to and under the
Intangible Property.
Assignee hereby assumes the obligations of Assignor in respect of such
Intangible Property to the extent arising from events occurring from and after
the Effective Date.



--------------------------------------------------------------------------------



Assignee shall defend, protect, indemnify, and hold harmless Assignor and its
partners, beneficial owners, affiliates, officers, agents, employees,
representatives or other constituent entities of Assignor from and against any
and all loss, cost, liability, expense, claim, action, damages, and fines
(including those arising from the loss of life, personal injury and/or property
damage), including reasonable attorneys’ fees, directly or indirectly arising
from or out of any failure by Assignee, from and after the Effective Date, to
perform Assignee’s obligations in respect of such Intangible Property. The
foregoing indemnification obligations shall be subject to the rights and
obligations of Assignor and Assignee pursuant to the Lease.
Assignor shall defend, protect, indemnify, and hold harmless Assignee and its
partners, beneficial owners, affiliates, officers, agents, employees,
representatives or other constituent entities of Assignee from and against any
and all loss, cost, liability, expense, claim, action, damages, and fines
(including those arising from the loss of life, personal injury and/or property
damage), including reasonable attorneys’ fees, directly or indirectly arising
from or out of any failure by Assignor, on or before the Effective Date, to have
performed Assignor’s obligations in respect of such Intangible Property. The
foregoing indemnification obligations shall be subject to the rights and
obligations of Assignor and Assignee pursuant to the Lease.
Except as may be set forth in the Purchase Agreement, this Assignment is made
without representation, warranty, guarantee, or other assurance or covenant of
any kind by Assignor, and without recourse with respect to Assignor or with
respect to any of the partners, beneficial owners, officers, agents, employees,
representatives, affiliates, or other constituent entities of Assignor.
[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------





ASSIGNOR:


DURANT DC, LLC, an Ohio limited
liability company




By:_________________________________
Name:______________________________
Title:_______________________________






ASSIGNEE:


[________________],
a Delaware limited liability company




By:_________________________________
Name:______________________________
Title: ______________________________











--------------------------------------------------------------------------------



SCHEDULE A TO ASSIGNMENT OF INTANGIBLE PROPERTY
(Add legal description of Real Property)









--------------------------------------------------------------------------------



EXHIBIT E
FIRPTA AFFIDAVIT
Section 1445 of the Internal Revenue Code provides that a transferee of a U. S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon
disposition of a U.S. real property interest by DURANT DC, LLC, an Ohio limited
liability company (“Transferor”), to [_________________], a [_________________]
(“Transferee”), Transferor hereby certifies the following:
Transferor is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations).
[Transferor is not a disregarded entity for federal income tax purposes.]
Transferor’s U.S. taxpayer identification number is __________________.
Transferor’s office address is [________________], [___________], [_______]
[_______].
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.
SIGNATURE PAGE FOLLOWS







--------------------------------------------------------------------------------



Transferor declares that it has examined this certificate and to the best of its
knowledge and belief it is true, correct, and complete, and that the person
signing below has authority to sign this document on behalf of Transferor.





Dated:Transferor:[__________], 2020DURANT DC, LLC, an Ohio limited liability
company
By:______________________________________________Name:____________________________________________Title:_____________________________________________

































NOTICE TO TRANSFEREE: You are required by law to retain this Certificate until
the end of the fifth taxable year following the taxable year in which the
transfer takes place and to make it available to the Internal Revenue Service if
requested during that period.







--------------------------------------------------------------------------------



EXHIBIT F
Form of Seller’s Affidavit Of Title
A.The undersigned, ____________, solely in his capacity as ______________ of
DURANT DC, LLC, an Ohio limited liability company ("Owner"), in consideration of
Chicago Title Insurance Company (the "Company") issuing its policy of title
insurance insuring an interest in the property located at
_________________________ (the "Property") described in Title Commitment Number
________________, dated __________________, and updated through
__________________ (the "Commitment"), hereby represents and certifies to the
Company as follows:
1.That, except as noted at the end of this paragraph, within the last _________
(___) days (a) Owner has not entered into any contract, which remains
outstanding and unpaid, for labor, service or materials furnished to improve the
land, or to rehabilitate, repair, refurbish, or remodel the building(s) situated
on the land that might become the subject of a lien upon the Property and that
has not been paid for; (b) nor has Owner entered into any contract, which
remains outstanding and unpaid, for goods, chattels, machinery, apparatus or
equipment that has been attached to the building(s) thereon, as fixtures, that
might become the subject of a lien upon the Property; (c) nor has Owner entered
into any contract, which remains outstanding and unpaid, for the furnishing of
labor, service, materials, machinery, apparatus or equipment which are to be
completed subsequent to the date hereof that might become the subject of a lien
upon the Property and that has not been paid for, except the following, if any:
2.Owner is in sole possession of the Property, and no other party has
possession, or, to Owner's actual knowledge, has a right of possession under any
tenancy, lease or other agreement, written or oral, except for parties in
possession claiming by through or under the leases, licenses or other occupancy
agreements set forth on Exhibit A attached hereto.
3.Except as otherwise set forth in the Commitment, Owner has not granted any
rights of first refusal or options to purchase all or any part of the Property
which remain in force and effect.
4.That all management fees, site and/or assessment fees, and franchise fees, if
any, are fully paid.
5.Owner has received no notice of any violation of any covenants, conditions or
restrictions, if any, affecting the Property.
6.No proceedings in bankruptcy or receivership have been instituted by or
against Owner within the last ten years, and Owner has never made a general
assignment for the benefit of creditors.
7.There is no action currently pending in any state or federal court in the
United States to which Owner is a party, except as may be disclosed in the
public records.
8.That (1) there are no outstanding unpaid sellers or suppliers protected by the
Perishable Agricultural Commodities Act of 1930, as amended, 7 USC 499a et seq.,
("PACA"), or the



--------------------------------------------------------------------------------



Packers and Stockyard Act of 1921, as amended, 7 USC 181 et seq., ("PASA"), or
any similar state laws, (2) no notices of claim or notices of intent to preserve
claim rights have been received by Owner from PACA/PASA sellers or suppliers,
and (3) there are no parties claiming to hold or assert rights, claims or
interests under PACA/PASA against Owner or against the Property.
9.Owner has not received notice of any taxes and/or special assessments
affecting the Property, other than those shown on the Commitment, and all real
estate taxes are paid in full; further, there are no delinquent water, sewer,
electric, gas or special assessments for items, such as improvements for
sidewalks, curbs, gutters, sewers, etc., not shown as existing liens in the
public records, and Owner (or its affiliate), as tenant, under the lease to be
entered into by the purchaser of the Property ("Purchaser") and Owner (or its
affiliate), in connection with the closing of the sale of the property by Owner
to such purchaser (the "Lease"), will be responsible for payment of same under
the terms and conditions of the Lease.
B.Owner acknowledges and agrees as follows:
1.The Company has been requested to issue its policy of title insurance
referenced above in favor of the insured named therein.
2.The parties in the transaction have requested the Company to provide a
so-called "New York Style Closing" which provides for the unconditional delivery
of the closing instrument(s) between the parties and the passing of
consideration therefor.
3.This Certificate is given to induce the Company to issue its policy or
policies of Title Insurance with full knowledge that it will be relying upon the
accuracy of same. Owner hereby indemnifies and agrees to save harmless the
Company against any damages or expense, including attorney fees, sustained as a
result of any of the foregoing matters not being true and accurate. It is agreed
that in consideration of the Company issuing its title policy or policies
without making exception therein of matters which may arise between the date
hereof and the date the documents creating the interest being insured have been
filed for record and which matters may constitute an encumbrance on or affect
said title, Owner agrees to (a) promptly defend, remove, bond or otherwise
dispose of any encumbrance, lien or objectionable matter to title that (i) is
affirmatively created by Owner or (ii) results from a mechanics' lien arising
from a contract entered into by Owner, which remains outstanding and unpaid, for
(x) labor, service or materials furnished to improve the land, or to
rehabilitate, repair, refurbish, or remodel the building(s) situated on the
land, or (y) goods, chattels, machinery, apparatus or equipment that attach to
the building(s) thereon, as fixtures (any such encumbrance, lien or
objectionable matter described in clause (i) or (ii), collectively,
"objection(s) to title"), and that (in each case under clause (i) and clause
(ii)) is recorded against the Property during the period of time between the
most recent effective date of the Commitment (as most recently down dated) and
the date of recording of the deed executed and delivered by Owner to Purchaser
(but in no event later than thirty (30) days after the date hereof), and (b)
hold harmless and indemnify the Company against all expenses, costs and
reasonable attorney’s fees which may arise out of its failure to so remove, bond
or otherwise dispose of any said "objection(s) to title"; provided, however,
that the memorandum of the Lease, entered into as of the date hereof, shall not
be considered an objection to title.





--------------------------------------------------------------------------------





This Certificate is made for the purpose of inducing the Company to issue its
policy of title insurance. This Certificate may be relied upon by the Company
but may not be relied upon by any other person or entity.
IN WITNESS WHEREOF, the Company has executed this Certificate as of
______________, 2020.



DURANT DC, LLC, an Ohio limited liability
company




By: _________________________________
Name: ______________________________
Title: _______________________________











--------------------------------------------------------------------------------



SCHEDULE 6(b)
DUE DILIGENCE MATERIALS


1.Copies of all environmental, engineering, physical condition reports and/or
ADA surveys, if any;
2.Copies of latest revision survey(s) and site plan (delineating all
improvements, easements, property lines, etc.), if any;
3.Certificate(s) of occupancy, if applicable;
4.Proof of warranties for roofing system, HVAC, exterior envelope, elevators,
and other major components, if applicable;
5.Real estate tax bills for last two (2) years (and for current tax year) if
available;
6.A copy of Seller’s title insurance commitment and policy relating to the
Property; and
7.Current general liability and property insurance certificates.

















--------------------------------------------------------------------------------



SCHEDULE 17


PROJECTED EBITDA


[REDACTED]









